FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                          May 6, 2019
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 18-3136
                                                (D.C. Nos. 6:16-CV-01173-JTM &
CORNELIUS GRAHAM,                                    6:99-CR-10023-JTM-1)
                                                            (D. Kan.)
      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This matter comes on for consideration of the Motion of the United States for

Summary Affirmance and the response filed thereto by Defendant Cornelius Graham.

The United States moves for summary affirmance of the district court’s dismissal of

Mr. Graham’s 28 U.S.C. § 2255 motion based on this court’s recent published

decision in United States v. Pullen, 913 F.3d 1270 (10th Cir. 2019), en banc rev.

denied April 15, 2019. While Mr. Graham does not dispute that United States v.

Greer, 881 F.3d 1241 (10th Cir. 2018), and Pullen control the outcome of this appeal

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and does not contest summary affirmance of the district court’s judgment, he reserves

the right to petition the Supreme Court of the United States for certiorari review.

      Accordingly, the government’s motion for summary affirmance is granted. The

judgment of the district court is AFFIRMED.



                                            Entered for the Court
                                            Per Curiam




                                           2